Electronically Filed
                                                                      Supreme Court
                                                                      SCWC-29892
                                                                      18-MAY-2011
                                                                      10:40 AM



                                    SCWC-29892


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I





                        CITY AND COUNTY OF HONOLULU,

                       Respondent/Plaintiff/Appellee,


                                         vs.


                     JAMES M. SMITH and ROBERT H. LEE,

                    Petitioners/Defendants/Appellants.





            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                         (CIVIL NO. 08-1-0192)


          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                   (By: McKenna, J., for the court1

                                                   )



             The Application for Writ of Certiorari filed on


April 12, 2011 by James M. Smith and Robert H. Lee,


Petitioners/Defendants/Appellants, is hereby rejected. 





      1
          Considered by: Nakayama, Acting C.J., Acoba and McKenna JJ., and Circuit

Judge Lee, in place of Rectenwald, C.J., recused, and Circuit Judge Nishimura, in

place of Duffy, J., recused. 

    DATED: Honolulu, Hawai'i, May 18, 2011.



                              FOR THE COURT:


                              /s/ Sabrina S. McKenna


                              Associate Justice





Of Counsel:

MEHEULA & DEVENS, LLP

VLADIMIR DEVENS

WILLIAM MEHEULA


AITCHISON & VICK, INC.

WILLIAM AITCHISON (Pro Hac Vice)

Attorneys for Petitioners/Defendants/Appellants

JAMES M. SMITH and ROBERT H. LEE